Citation Nr: 0818454	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a temporary total evaluation under 
38 C.F.R. §§ 4.39 and 4.30.  

2.  Entitlement to service connection for heart disease 
secondary to service-connected diabetes or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1977 to 
February 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).


FINDINGS OF FACT

1.  On February 5, 2008, prior to the promulgation of a 
decision, the Board received notification of the veteran's 
intent to withdraw his appeal involving entitlement to a 
temporary total evaluation under 38 C.F.R. §§ 4.39 and 4.30.

2.  The veteran is not diagnosed with heart disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to a 
temporary total evaluation under 38 C.F.R. §§ 4.39 and 4.30 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for service connection for heart disease 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In March 2003 and December 2003, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claim of service connection, to include as 
secondary to a service connected disability.  In August 2007, 
the veteran was notified of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the December 
2003 and August 2007 letters postdated the initial 
adjudication, the claim was subsequently readjudicated after 
each letter without taint from the prior decision and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, 
obtaining a VA opinion, and providing a personal hearing.  

The Board notes that the veteran has requested that an 
examination be done by a cardiologist.  Although the evidence 
does not indicate that the March 2003 examiner or August 2007 
reviewing physician were cardiologists, VA medical 
examinations do not need to be conducted by examiners with 
any particular expertise or specialty in order to comply with 
the duty to assist; rather, the regulations and caselaw 
establish that VA medical examinations need only be provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) 
(quoting 38 C.F.R. § 3.159(a)(1) (2006)).  Additionally, in 
the absence of evidence to the contrary, the Board is 
entitled to assume the competence of VA examiners, even if 
they are not specialists.  See Hilkert v. West, 12 Vet.App. 
145, 151 (1999), aff'd, 232 F.3d 908 (Fed.Cir.2000).  In this 
case, the evidence suggests that the opinions proffered by 
the VA examiner and the VA reviewing physician were 
competent; consequently, the Board finds that another VA 
examination is not necessary and that the duty to notify and 
assist has been satisfied.   

Temporary Total Evaluation

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).

On February 5, 2008, the Board received a statement from the 
veteran expressing his desire to withdraw his appeal of the 
issue of entitlement to a temporary total evaluation under 
38 C.F.R. §§ 4.39 and 4.30.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue and it must be 
dismissed.

Service connection for Heart Disease

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

October 1996, November 2002, March, May, and October 2003 and 
January and April 2004 VA electrocardiogram (ECG) reports 
state that the veteran had a normal sinus rhythm and T-wave 
abnormality, for which ischemia should be considered as an 
"active process [was] possible."  The ECG reports all note 
that there was no significant change between the ECGs, until 
April 2004, when the veteran was also noted to have 
occasional premature ventricular complexes.  

A May 1999 VA echocardiogram report indicates that the 
veteran had mild left ventricular hypertrophy with normal 
systolic and diastolic left ventricular ejection fraction, 
with no pericardial effusion, or other abnormality.  A 
November 2002 VA echocardiogram report states that the left 
ventricle was grossly normal size with some mild concentric 
left ventricular hypertrophy.  Left ventricular systolic 
function was normal.  There was moderate to severe inferior 
wall hypokinesis.  The right ventricular and right and left 
atria were normal, and the tricuspid valve was normal in 
structure and function with no regurgitation.  The mitral 
valve leaflets appeared thickened, but opened well.  There 
was calcified mitral apparatus and mild mitral regurgitation.  
The trileaflet aortic valve was sclerotic but not stenotic, 
and there was no hemodynamically significant valvular aortic 
stenosis.  There was no pericardial effusion.  The record 
summarizes that the veteran had a left ventricular 
hypertrophy and that functional capacity was normal.  

A November 2002 VA nuclear stress test indicates that the 
veteran had mild reversible ischemia in the proximal and mid-
anterolateral area, with a calculated left ventricular 
ejection fraction of 48 percent.  There were no other areas 
of perfusion defect identified.  

A November 2002 VA cardiology record reports that an 
adenosine thallium scan showed mild reversible ischemic 
defect in the proximate and mid-anterior wall with a normal 
left ventricular ejection fraction.  The veteran denied chest 
pains of typical exertional anginal type.  An echocardiogram 
and an ECG were normal, and cardiac enzymes were negative.  
The examiner diagnosed the veteran with ischemic heart 
disease.  Subsequent (non-cardiology) November 2002 VA 
treatment records list the diagnosis as coronary artery 
disease and then as "possible angina."  

A December 2002 VA cardiac catheterization report indicates 
that there was no evidence of atherosclerotic coronary artery 
disease.  The record indicates that the coronary anatomy was 
suggestive of hypertensive heart disease, however, based on 
the extreme tortuosity of the blood vessels in the setting of 
continued hypertension at the time of catheterization.  

A VA examination was done in March 2003.  The examiner notes 
the veteran's history of treatment for chest pain and notes 
that an ECG showed sinus at 58 with lateral T-wave 
inversions.  The examiner stated that he suspected that the 
ECG finding of inversions was the reason why the veteran was 
ordered the December 2002 catheterization.  He noted that the 
catheterization was negative, however; there was no blockage 
and left ventricular ejection fraction was normal.  He stated 
that he believed the chest pain was noncardiac in origin and 
that the ECG findings were not reflective of active cardiac 
disease.

A January 2004 VA Persian Gulf examination record reports the 
veteran's negative history as to chest pain or palpitations.  
The veteran also reported a history of having a cardiac 
catheterization in December 2002, which the veteran stated 
revealed early signs of coronary artery disease (CAD).  The 
examiner noted that no report was available from the 
catheterization study and diagnosed the veteran with "early 
CAD per [veteran's] verbal" history of the cardiac 
catheterization report.  

A February 2004 private treatment record reports the 
veteran's history of CAD with angina and a current 
symptomatic history of occasional sharp, substernal chest 
pain with fluttering of the heart sensations that was usually 
caused by stress and emotional situations and not usually 
caused by exertion.  See February 2004 Franklin record.  The 
veteran reported that the chest pain radiated to the left 
shoulders and resulted in shortness of breath and that 
nitroglycerin seemed to improve the symptoms.  The examiner 
noted that there were no thrills, lifts, heaves, murmurs, 
rubs, or gallops, and the apical impulse was in the left 
fifth intercostal space, well within the midclavicular line.  
Additionally, the record indicates that an ECG was 
essentially normal.  The record reports a diagnostic 
impression of CAD with angina.  

Subsequent treatment records do not report any findings of 
CAD or any other heart disease (other than hypertension), and 
a May 2004 VA Holter report states that the veteran's 
predominant sinus rhythm was normal, and that there was no 
pauses in excess of 2 seconds.  Unifocal premature 
ventricular complexes and some premature atrial complexes 
were noted, but there was no couplets, bigeminy or sustained 
ventricular tachycardia.

In August 2007, per a Board remand instruction, the claims 
file was provided to an appropriate medical professional for 
an opinion as to whether the veteran had a cardiac condition.  
See August 2007 VA medical opinion.  Based on a review of the 
file, particularly the March 2003 VA examination, the cardiac 
catheterization, and the echocardiograms, the reviewing 
physician believed that the veteran did not have any cardiac 
disease.  The physician did believe that the veteran had 
hypertension with left ventricular hypertrophy (for which the 
veteran is already service-connected) which she believed was 
not diagnostic of hypertensive heart disease.  

Based on the foregoing evidence, service connection is not 
warranted for a heart condition.  Although the record 
includes diagnoses of ischemic heart disease and CAD, these 
diagnoses have been refuted by other medical evidence of 
record.  The evidence indicates that the diagnoses of CAD 
subsequent to the cardiac catheterization are based solely on 
the veteran's history of having a diagnosis of CAD.  Although 
the February 2004 private treatment record does not 
specifically indicate that the diagnosis was based on the 
veteran's history, the record provides no other rationale for 
the diagnosis; the cardiac testing was "essentially normal" 
and the record reports no other medical explanation for the 
diagnosis.  Additionally, in contrast with the March 2003 and 
August 2007 VA physicians (who found no evidence of heart 
disease), there is no evidence that the private examiner 
reviewed the evidence of record.  In sum, although the record 
includes diagnoses of heart disease, the Board finds that the 
record establishes that these diagnoses are erroneous and 
that the veteran does not have current heart disease.  As 
stated above, evidence of a current disability is needed for 
service connection to be granted; consequently, service 
connection is denied.  


ORDER

The appeal of entitlement to a temporary total evaluation 
under 38 C.F.R. §§ 4.39 and 4.30 is dismissed.

Service connection for a heart disorder is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


